PER CURIAM.
The parties were divorced in March 1992 because of incompatibility. In July 1992, Billy Wooten (husband) filed a “MOTION FOR CORRECTION OF MARRIAGE RECORD ... AND REQUEST FOR ANNULMENT,” and alleged that Theresa Renee Goodwin Wooten (wife) had never been divorced from a prior marriage and, therefore, was guilty of bigamy in her marriage to the husband. Subsequently, the trial court denied the husband’s motion for annulment and dismissed his pleading because of untimeliness. The husband appealed pro se.
In virtually every respect, the husband’s brief fails to comply with the requirements of Rule 28(a), Alabama Rules of Appellate Procedure. The brief contains no table of contents, no table of cases, no statement of the case, no statement of issues, no statement of the facts, no citations to the record, and no citations to authorities. Such non-compliance provides nothing to review on appeal. Lockett v. A.L. Sandlin Lumber Co., 588 So.2d 889 (Ala.Civ.App.1991). Accordingly, the judgment of the trial court is due to be affirmed.
AFFIRMED.
All the Judges concur.